PER CURIAM.
By petition for a writ of certiorari to the Industrial Relations Commission, we have for review an Order of the Commission removing Glens Falls Insurance Company from a compensation claim on the ground that it was not on the risk.
After considering the briefs, record and arguments of counsel, we find that the Order of the Judge of Industrial Claims, which found Glens Falls to be on the risk, was supported by competent, substantial evidence within the meaning of United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). Moreover, we find that the decision of the Claims Judge accords with applicable doctrines of estoppel and reliance.
The writ is granted, the Order of the Commission is quashed, and the cause is remanded for further proceedings below.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, BOYD and DEKLE, JJ., concur.